                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


CHRISTOPHER DOLIN,                         )
               Plaintiff,                  )
                                           )
v.                                         )       JUDGMENT
                                           )       5:19-CV-433-FL
JORDAN KINDRED, Jail Security Officer )
Riverside Regional Jail, CORIZON           )
HEALTH, WELLPATH, RIVERSIDE                )
REGIONAL JAIL AUTHORITY,                   )
CHARLENE JONES, Lieutenant,                )
Riverside Regional Jail, DAWN FLIPPIN, )
Major, Riverside Regional Jail, KAREN      )
CRAIG, Former Acting Superintendent,       )
Riverside Regional Jail, WALTER            )
MINTON, Deputy Superintendent, Riverside)
Regional Jail, JEFFERY NEWTON,             )
Retired Superintendent, Riverside Regional )
Jail, DEVIN HOLLAND, Sergeant,             )
Riverside Regional Jail, PAMALA GRAY, )
Director of Mental Health, Wellpath,       )
ERICA GORDON, Director of Nuring,          )
Wellpath, SHANTA BROWN, Sergeant,          )
Riverside Regional Jail                    )
                      Defendants.          )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Memorandum and Recommendation of the United States Magistrate Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
November 15, 2019, and for the reasons set forth more specifically therein, that this action is
dismissed WITHOUT PREJUDICE.

This Judgment Filed and Entered on November 15, 2019, and Copies To:
Christopher Dolin (via U.S. Mail) 1718 River Rock Drive, Chester, VA 23836

November 15, 2019                   PETER A. MOORE, JR., CLERK
                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
